Citation Nr: 0927599	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manchester, New Hampshire, wherein the RO granted 
service connection for PTSD and major depressive disorder, 
including alcohol and cannabis abuse in early remission (also 
claimed as anxiety) and assigned a 50 percent disability 
evaluation effective June 4, 2003.  The RO also denied a TDIU 
at that time.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in August 2006.  A transcript of the 
hearing is of record.  

In August 2008, the Board remanded this matter for additional 
development.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDING OF FACT

From June 4, 2003, the Veteran's PTSD has caused deficiencies 
in most of the areas of family relations, judgment, thinking 
and mood without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met from June 4, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained. No other relevant 
records have been identified.

The Veteran was afforded several VA examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
veteran in substantiating the claim.


PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

At the time of a January 2005 VA outpatient visit, the 
Veteran continued to report distressing recollections of 
Vietnam, dreams and insomnia, crying spells, and 
difficulty/discomfort with social engagement.  The Veteran 
noted having a chronic sense of sadness.  He stated that his 
PTSD caused him to try and escape by way of moving from town 
to town, from job to job, and from relationship to 
relationship.  A GAF score of 52 was assigned at that time.  

In an April 2005 report, a readjustment counselor from the 
Vet Center indicated that the Veteran had been overwhelmed by 
grief and feelings of loss.  He noted that the Veteran was 
isolated, unemployed (30 job in 30 years), could not deal 
with authority, experienced nightmares, intrusive thoughts 
and memories, and anxiety and depression.  He noted that the 
Veteran was still experiencing the depth and breadth of 
symptoms that he had experienced since 2003.  He stated that 
the Veteran had delayed chronic and severe symptoms of PTSD.  

In an April 2005 report, the Veteran's VA clinical 
psychologist indicated that the Veteran met the criteria for 
chronic and severe PTSD secondary to his military service.  
He noted that in his clinical opinion the Veteran's symptoms 
of PTSD had led directly and detrimentally to significant and 
social occupational dysfunction.  He noted that the Veteran 
should be considerable unemployable due to his psychiatric 
condition.  He stated that PTSD symptomatology that had 
persisted for this period of time often remained chronic and 
unremitting even with therapeutic intervention.  

At the time of an August 2005 VA examination, the Veteran 
reported that he was better than he was six months earlier.  
He was noted to be living alone and was in a relationship 
with a female friend.  They had been together for about three 
years.  He would see her on the weekends as that was as much 
as he could take from a relation standpoint.  The Veteran had 
a daughter but did not raise her.  He indicated that he had 
not been well enough mentally to do so.  He stated that he 
had a good relationship with his daughter as she was now 36 
years old. The Veteran was noted to have last worked two 
years ago.  

Mental status examination revealed that his behavior was 
tense.  His speech was slow and hesitant and his mood was 
anxious and depressed.  The Veteran's affect was flat.  There 
was evidence of derealization.  He reported hearing auditory 
hallucinations from his dead dog.  There were no illusions.  
His thought process was logical and goal directed.  There 
were no preoccupations, obsessions, or delusions.  The 
Veteran had passive suicidal ideation but no homicidal 
ideation.  He was oriented to time, place, person, and 
situation.  He was functioning in the average to above 
average range.  Attention and concentration and short and 
long term memory were intact.  Abstract and insightful 
thinking were good.  Common sense thinking and moral and 
ethical judgment were within normal range.  

The Veteran reported getting about eight hours of sleep each 
night.  His appetite was good but he was tired all the time.  
He described himself as someone who held it all in.  He did 
have a short fuse and was irritable.  The Veteran had learned 
to leave a situation once he started getting irritated.  The 
examiner stated that the Veteran met the criteria for PTSD 
and major depressive disorder secondary to PTSD as well as 
alcohol and marijuana abuse, both in remission.  The examiner 
assigned a GAF score of 50.  He stated that this was in the 
serious symptoms range as the Veteran had not been able to 
keep a job, had suicidal ideation, and had a very difficult 
time living in his own skin.  He noted that the Veteran's 
symptoms were in the serious range on a daily basis and that 
his symptoms were interfering with his ability to find and 
keep employment and with his social functioning.  The Veteran 
was noted to be competent to manage his funds.  

At the time of his August 2006 hearing, the Veteran reported 
that he had had many jobs over the past years as a result of 
his PTSD.  The Veteran's representative noted the prior 
findings at the VA examination and the April 2005 report from 
his VA psychologist.  He indicated that he was going to begin 
schooling through the vocational rehabilitation program in 
the fall.  

Treatment records received in conjunction with the Veteran's 
claim covering the time frame from 2006 through 2008 reveal 
continuous diagnoses of PTSD and major depressive disorder, 
with GAF scores ranging from the low 50's to the mid 60's.  

A review of the Veteran's vocational rehabilitation folder 
reveals that in May 2008, the Veteran was placed on the 
Dean's list in the School of Education at Southern New 
Hampshire University.  

In conjunction with the August 2008 Board remand, the Veteran 
was afforded an additional VA examination in February 2009.  
The examiner noted that the claims folder had been reviewed.  
When asked about his current emotional and psychological 
problems and symptoms, the Veteran replied that he had 
problems with stress and keeping his thoughts organized.  He 
stated that he felt very alone and that he had no successes 
with relationships.  The Veteran felt depressed all the time 
and had nightmares.  He was on anti-depressant and sleep 
medications.  The Veteran was a full-time student at Southern 
New Hampshire University in the education program.  He was 
almost a senior and had a GPA of 3.0.  He was not working and 
had last worked in 2002.  The Veteran had stopped working 
because he could not get along with his boss.  He was not 
married and lived alone.  He had no friends and only 
socialized with his brother and daughter.  His only hobby was 
doing school work.  

The Veteran had not been assaultive or made any suicide 
attempts since the last VA examination.  He slept about eight 
hours per night and woke up about four times during the 
night.  His appetite was good and he stated that his energy 
level was not where he wished it could be.  He had passive 
suicidal ideation but no homicidal ideation.  The veteran did 
not have any hallucinations and his memory was good.  He had 
learned to control his temper.  He felt depressed all the 
time and anxious most of the time with the medication.  

Mental status examination revealed his behavior was tense and 
rigid and that his speech was slow, hesitant, and monotonous.  
His mood was depressed and anxious and his affect was flat.  
The veteran denied having any hallucinations or illusions.  
His thought process was logical and goal directed.  There 
were no preoccupations or obsessions and no delusions.  He 
did have suicidal ideation of a passive nature but no 
homicidal ideation.  He was oriented time three.  His 
functioning was in the above average range of intelligence.  
Attention, concentration, and long and short term memory were 
intact.  The ability for abstract and insightful thinking was 
within normal range.  Common sense reasoning and judgment and 
moral and ethical thinking were also within normal limits.  

The Veteran indicated that about four days per week he 
thought about the trauma he suffered in combat, which brought 
on a wave of anxiety that went right through him.  It was 
both physical and emotional.  The trauma intruded on his 
thought processes and reminded him about something.  He had 
nightmares every two to three weeks.  He also had symptoms of 
hypervigilance.  The Veteran had a psychological response to 
the trauma and a sense of disillusionment.  He was bothered 
by loud noises and had a bad temper.  The examiner rendered 
Axis I diagnoses of PTSD; major depressive disorder, mild 
without psychotic features; alcohol abuse secondary to PTSD; 
and cannabis abuse secondary to PTSD.  He assigned a GAF 
score of 50 and noted that the Veteran's GAF score was in the 
serious symptoms range.  This was because he really isolated 
himself.  He seemed to be medicating himself with marijuana 
and drinking, primarily on the weekends with his brother.  He 
focused himself on school work and did not socialize.  The 
Veteran also had passive suicidal ideation.  

The examiner indicated that the Veteran did not really have 
friends except for his daughter and brother.  He also stayed 
alone and had problems being in public.  The Veteran lived 
alone and preferred it that way.  He also had difficulty 
working.  

The examiner stated that there was no way to separate the 
PTSD from the major depressive disorder.  With regard to the 
work question, the Veteran could work.  It would be a matter 
of finding the right job for him.  He stated that the Veteran 
could work in spite of his psychiatric symptoms.  The 
examiner indicated that the Veteran's psychiatric symptoms 
were of a serious nature with ongoing frequency.  There were 
no periods of remission.  He was receiving treatment which 
had been helpful.  He was not employed but was going to 
school on a full-time basis.  The Veteran was doing well in 
school but that was all that he focused on.  His psychiatric 
symptoms seriously interfered with his social functioning.  
He did have problems with abusing alcohol and marijuana.  
There was no impairment in thought process or communication.  
He was able to maintain his personal hygiene and his daily 
responsibilities.  

The Veteran's daily routine was noted to be very minimal.  He 
spent his time either in class or studying, doing homework, 
or watching a little TV.  He did his own cleaning and grocery 
shopping.  He had a driver's license and had no difficulty 
driving.  

The examiner stated that there was occasional decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks.  However, he was noted to be 
generally satisfactorily functioning in routine behavior, 
self-care, and normal conversation.  His PTSD symptoms 
required continuous medication.  

The Veteran has been found to have serious symptoms of PTSD 
at the time of both VA examinations and in the April 2005 
report received from his VA treating psychologist.  The 
Veteran has also been noted to have severe trouble with 
relationships, other than with his daughter and brother, whom 
he only saw on weekends, throughout the course of the appeal.  
The Veteran's PTSD symptoms have been described as having a 
severe impact on his social and occupational employability on 
numerous occasions.  At the time of the most recent VA 
examination, the examiner indicated that the Veteran's 
psychiatric symptoms were of a serious nature with ongoing 
frequency and no periods of remission.  His psychiatric 
symptoms were noted to seriously interfere with his social 
functioning.  Moreover, the GAF scores of 50 assigned at the 
time of both VA examinations demonstrate serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  Given the findings of a severe disability with 
deficiencies in most of the areas needed for a 70 percent 
rating, that evaluation is granted.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately, in Mauerhan, the Court upheld the Board's 
decision noting that the Board had considered all of the 
veteran's psychiatric symptoms, whether listed in the rating 
criteria or not, and had assigned a rating based on the level 
of occupational and social impairment.  Mauerhan v. Principi, 
at 444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.

The Veteran continues to have contact with his immediate 
family.  While he has not worked since 2002, he continues to 
be in school on a full-time basis, having made the Dean's 
list for the Spring 2008 semester.  Moreover, the February 
2009 examiner indicated that the Veteran could obtain 
employment if he were placed in the right job.  He stated 
that the Veteran could work in spite of his psychiatric 
impairment.  As such, the preponderance of the evidence is 
against the grant of an evaluation in excess of 70 percent.  
38 C.F.R. §§ 4.7, 4.21.

The criteria for a 100 percent evaluation have not been met 
as the Veteran has not been shown to have total occupational 
and social impairment.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's psychiatric manifestations are contemplated by 
the rating schedule.  There have been no periods of 
hospitalization for PTSD since the effective date of service 
connection.  Moreover, there is no indication that PTSD 
causes marked interference with employment beyond that 
contemplated by the schedular evaluations.  While the Veteran 
has not worked since 2002, he has been in school on a full-
time basis, having made the Dean's list in the Spring 2008 
semester.  Furthermore, the February 2009 VA examiner 
specifically stated that it was his belief that the Veteran 
could work in spite of his PTSD.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 70 percent evaluation for PTSD from June 4, 2003, is 
granted.  


REMAND

Based upon the above actions, the Veteran now meets the 
criteria to warrant consideration of a TDIU under 38 C.F.R. 
§ 4.16(a)0.  This has not been previously considered by the 
RO.  

Moreover, while the February 2009 VA examiner indicated that 
the Veteran was employable in spite of his psychiatric 
symptoms, there was no consideration of his other service-
connected disabilities, including hearing loss and tinnitus. 

In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect all of the Veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded 
appropriate VA examination(s) by 
qualified physicians, e.g., psychiatrist, 
audiologist/otolaryngologist, to 
determine the impact of his service-
connected disabilities on his ability to 
maintain gainful employment.  The claims 
folder must be made available and be 
reviewed by the examiner(s).  The 
examiner(s) is (are) requested to answer 
the following:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran's service-connected 
disabilities, namely, his PTSD, hearing 
loss and tinnitus, preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50- 50 
probability).  Age is not to be 
considered a factor in rendering this 
opinion.

The examiner(s) should provide a 
rationale for the opinion(s) rendered.  
The Veteran's claims files must be 
available to the examiner(s) prior to the 
examination(s) and the examination 
report(s) should indicate if the 
examiner(s) reviewed the records.

2.  The Veteran is advised that these 
examinations are needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655.

3.  Thereafter, the RO should 
readjudicate the appellant's claim for a 
TDIU.  If the benefit sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the June 
2009 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


